ORDER

PER CURIAM.
Anthony Wilson (“defendant”) appeals from the judgment entered following the verdicts of a jury, which convicted him of murder in the second degree in violation of section 565.021 RSMo (2000) and robbery in the second degree in violation of section 569.030 RSMo (2000). The trial court sentenced defendant to life imprisonment for the second degree murder conviction and to fifteen years’ imprisonment for the robbery conviction with the two terms to run consecutively. Defendant contends that the trial court erred by abusing its discretion in admitting a number of autopsy photographs into evidence that he contends were more prejudicial than probative, and which he asserts served only to inflame the passions of the jury and to divert the jury.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).